Same Cake.—On Ai’m-joatton eor RionEARTNO.
IIowedd, ,T.
A rehearing is asked lor in this case, on the. ground that a motion to dismiss the appeal was not passed upon.
In the, application, it is admitted that said motion was notin the. record, but it was filed ; and, on referring to the clerk’s docket, wo find an entry of the filing- of a motion to dismiss, on 2d March, 1867, which motion, for the first time., comes to our knowledge on the application for a rehearing-.
The appeal was made returnable, and the transcript filed, on Monday, 25 th February, 1867. Court was held on each day of that week, except. Saturday, March 2d, when tlio motion was filed. More than three judicial days liad elapsed, and the motion, consequently, came too late. 17 A. 21. The ease was submitted on the 4th, upon the brief of counsel for defendant—no brief of plaintiff’s counsel or motion to dismiss coming- into the hands of tho Court—and tho caso decided on the -31th. Under those circumstances, we do not feel authorized to open the ease for the purpose of examining a motion to dismiss the, appeal.
Rehearing- refused.